DETAILED ACTION
 	In Reply filed on 04/04/2022, claims 1, 3-22 are pending. Claims 1 and 15 are currently amended. Claim 2 was previously cancelled, and claims 20-22 are newly added. Claims 1, 3-22 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Claim Interpretation
	Claims 1, 13, and 15 recite the term “a/the set value,” and the term would be interpreted not as a singular value but as “a set range” (Instant Specification: ¶ [0047], ¶ [0049], ¶ [0066], as published in US 20190039313 A1).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terms of “components” (claim 1 lines 7, 8; claim 15 lines 6, 7), “constructional elements” (claim 1 lines 7, 27; claim 15 lines 6-7, 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 15 recite the limitations “components constituting constructional elements used within the process chamber in the build process, the components subject to being changed in undesired shape or relative position by pressure variations within the process chamber during the build process” (claim 1 lines 7-9; claim 15 lines 6-9) and “the set level of the process chamber pressure is maintained at the set level such that constructional elements of the process chamber maintain a desired shape or desired relative position throughout the build process (claim 1 lines 26-28; claim 15 lines 28-30). 
At first, it is unclear what the scopes of “components” and “constructional element” are – whether the terms includes every single piece within the process chamber, which has not even disclosed in the Instant Specification or the claim, or are limited to all the elements recited in the independent claims and following dependent claims. Furthermore, it is unclear whether the terms includes a building material, a layer of the building material deposited on a build surface, a layer-by-layer preform of a 3D object, and/or a 3D object. For the purpose of examination, any of these interpretations would read on the claims. 
Secondly, the terms “undesired” and “desired” are a relative term which renders the claim indefinite. The terms “undesired” and “desired” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the broadest reasonable interpretation of the terms would read on the claims. 
Thirdly, the term “(undesired/desired) relative position” is a relative term which requires a standard to derive a (undesired/desired) relative position and renders the claim indefinite. The term “relative position” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the broadest reasonable interpretation of the terms would read on the claims.
At last, it is unclear whether “constructional elements” in the former limitation is the same as “constructional elements” in the latter limitation, or not. For the purpose of examination, either of these interpretations would read on the claims.
 Claims 1 and 15 recites the limitation “throughout the entire build process” in line 19 and line 21, respectively. 
At first, in the underlying term “the entire build process,” there is insufficient antecedent basis for this limitation in the claim.
Secondly, it is unclear whether the limitation “throughout the entire build process” means the same scope as “throughout the build process” or not. Of note, the Instant Specification discloses that “in the course of this, the manufacturing of an object 2 is interrupted during and after cleaning the filter unit 35 by means of a gas pressure shock, until the pressure in the process chamber 3 has reached a value between the minimum value and the maximum value again (¶ [0066], as published in US 20190039313 A1). The term “throughout the entire build process” does not seem to mean “without interruption” or “without pause” either. For the purpose of examination, the limitation would be interpreted as “throughout the build process.”
Claims 3-14, 16-19 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-11 and 13-22 are rejected under 35 U.S.C. 103 as obvious over Scott (US 20110291331 A1, hereinafter Scott) in view of Sutcliffe et al. (US 20180244034 A1, hereinafter Sutcliffe) and Iskra (US 20040004303 A1). 
Regarding claims 1 and 15, Scott teaches a method and an apparatus for manufacturing a three-dimensional object by a layer-by-layer solidification of a building material at the points corresponding to the cross-section of the object to be manufactured in a respective layer (¶ [0001], ¶ [0003]-¶ [0004], ¶ [0011], ¶ [0030]), comprising:
a process chamber (an upper build chamber 220 and a lower chamber 320) in which the object is to be built up layer-by-layer by selectively solidifying layers of a building material in a build area (build platform 230) (¶ [0003]-¶ [0004], ¶ [0006]; build chamber 220 (small rectangular in bold having space 225) and a lower chamber 320 (large rectangular in bold having space 225 and 325 in FIGURES 2, 3; notes of “220” and “320” are brought from FIGURE 2), wherein the process chamber (220 and 320) is closed to ambient air in use (¶ [0037]: a build chamber or process chamber 220 that can be sealed from the external environment and encloses a build surface 235 on which a three-dimensional object 300 can be formed; claim 1; FIGURES 2, 3); 
a gas supply device including a gas supply valve that is operable over a range of gas flow supply (¶ [0019]: the apparatus further comprises means for connection to a gas supply for maintaining an inert gas atmosphere both above and below the build platform, and such means could, for example, be a gas valve connection for connecting to a cylinder of inert gas, such as argon or nitrogen; ¶ [0027], ¶ [0051]; via an inlet 660 of FIGURE 3; the object is not shown in the figure);
a recirculating gas circuit (gas flow circuit around the build chamber in FIGURE 3) including 
a process chamber outlet (single exhaust 600) for gas contained within the process chamber (220 and 320) and 
a process chamber inlet (first part 700 and second part 710) to the process chamber for a recirculated gas return to the process chamber (¶ [0052]-¶ [0053]), 
a filter device (filters 610 and 620) that filters gas drawn from the process chamber (220 and 320), 
a recirculating gas valve (valves 630 and 640) that is operable over a range of gas flow rates, 
a recirculating gas pump (pumps 650 and 720), and 
conduit elements (gas flow circuit around the build chamber in FIGURE 3) communicating gas from the process chamber outlet through the filter device and back into the process chamber through the process chamber inlet (¶ [0049]-¶ [0053]; FIGURE 3); and 
a process chamber pressure stabilization device (overall gas transport systems as shown in FIGURE 3) that is operated to maintain process chamber pressure in the process chamber at a set level (¶ [0042]: once the atmosphere has been degassed, degassing valve 455 is closed and the upper and lower chambers are backfilled with argon to a pressure of about 10 millibar, and the backfilling with argon provides an elevated pressure in both upper and lower chambers to give an assurance that oxygen will not be able to leak in (FIGURE 2); ¶ [0051]: argon is then backfilled into the chamber via an inlet 660 until the pressure is about 10 milibar (FIGURE 3); of note, pressure 10 mbar means the pressure of 10 mbar above the atmosphere as the elevated pressure in the chamber prevent oxygen from leaking in the chamber). 
Scott also teaches that the apparatus is arranged to allow maintenance of a controlled atmosphere (i.e., low oxygen atmosphere) surrounding a gas transport device (claims 1, 2, 3), in the use of inert gas supply (claim 5), pump (claim 6), filter (claim 11), around the object during manufacture (claim 12). Thus, it would be obvious that here the controlled atmosphere (i.e., low oxygen atmosphere generated by 10 mbar of the elevated pressure in the chamber to prevent oxygen from leaking in the chamber) is maintained during the manufacture of an object. Also, it would be obvious to one of ordinary skill in the art that the controlled atmosphere would be maintained by balancing a flux of gas in the process chamber, for example, the gas supply (i.e. flux IN) and the recirculating gas (i.e., flux IN/OUT). 
However, Scott does not specifically teach that the process chamber pressure stabilization device includes a controller operating the gas supply valve and the recirculating gas valve, a pressuring measuring device monitoring pressure within the process chamber, and the set value of “pressure” is maintained during the operation (i.e., throughout the entire build process) while the controlled atmosphere is maintained. 
Sutcliffe teaches an additive manufacturing apparatus and methods in which layers of material are consolidated in a layer-by-layer manner to form an object for providing a focused energy beam for consolidating flowable material in the build chamber with a gas flow circuit for generating a gas flow through the build chamber (abstract). Sutcliffe also teaches a computer (130) controls modules of the additive manufacturing apparatus, and memory (132) stores a computer program that instructs the processing unit to carry out the method disclosed (i.e., controller) (¶ [0048]). A programmed controller controls overall processes and apparatus as intended (see claims 1, 4, 8-10, 16, 18-23, 26, 29-31, 35, 39, 42-43). The process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). The gas circuit includes many solenoid valves such as a pair of solenoid valves V-4, V-5; V-8, V-9 one upstream and one downstream of the filter assembly (200, 201) which are controlled by a computer (130), solenoid valve V-19 which connects the source of inert gas (211) and the backfill inlet (145), solenoid valve V-18 which provides means for creating a low pressure or vacuum in the upper and lower chambers (120, 121), and vent valve V-17 which is opened if excessive pressure is measured by pressure transducer I-2 (¶ [0054], ¶ [0058], ¶ [0059]; FIGURE 3). It would be obvious to one of ordinary skill in the art that a solenoid valve, controlled by an electric signal, has a variable flow resistance and can be used to vary the flow or the pressure passes through.
Sutcliffe also teaches that the apparatus includes several pressure transducers (i.e., pressure monitoring device) such as I-2, I-3, I-5, and I-8 to detect the pressure at corresponding positions and communicate the pressure values with a computer or controller (¶ [0056], ¶ [0059], ¶ [0062], ¶ [0069]; FIGURE 3). In particular, a pressure transducer (I-5) (i.e., pressure monitoring device) monitors the pressure of the gas flow upstream of the T-junction that splits the gas circuit into parallel lines (¶ [0056]). It would be obvious to one of ordinary skill in the art that the pressure transducer I-5, which is directly connected to the process chamber 120, monitors pressure within the process chamber.
Moreover, Sutcliffe teaches the apparatus may comprise a pump for generating the gas flow in the gas circuit and the monitoring device for measuring a speed of the pump, and if the filter element is blocked to such an extent that the pump has to be driven outside of set limits in order to maintain the set gas flow, the pump may be controlled to maintain a set gas flow (¶ [0009]). Typically, the upper chamber 120 is maintained at a slight overpressure relative to atmospheric pressure (¶ [0059]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and apparatus for manufacturing a 3D object of Scott to include a controller (i.e., computer) and a pressure measuring device (i.e., pressure transducer) as taught by Sutcliffe, and further to modify to include more valves or substitute the valve of Scott with a well-known, electronically controllable, solenoid valve as taught by Sutcliffe, in order to perform predictable results and a reasonable expectation of successful results of carrying out the overall manufacturing process maintaining a controlled atmosphere (i.e., low oxygen atmosphere generated by maintaining a set value of overpressure of an inert atmosphere) in a process chamber without oxidation reaction of build materials using a programmed controller such as a computer (Sutcliffe: derived from ¶ [0006], ¶ [0048]). 
However, Scott in view of Sutcliffe does not specifically teach that a set value of “pressure” is maintained during operation of the apparatus for manufacturing an object.”
Iskra teaches apparatus, systems and methods for use in three-dimensional printing (abstract), and particular embodiments of the invention incorporate an enclosure, and/or a ventilation, recirculation and air purification system and/or a system for maintaining the interior of the enclosure at a desired pressure ([0023]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus having a controller of modified Scott with a known method of 3D printing to control the overall manufacturing process by maintaining a desired value of “pressure” in the process chamber as taught by Iskra in order to obtain known results or a reasonable expectation of successful results of preventing a contaminant from getting into the process chamber (Iskra: derived from ¶ [0023], ¶ [0204]).  
Regarding the newly added limitations of claims 1 and 15 – 
“components constituting constructional elements used within the process chamber in the build process, the components subject to being changed in undesired shape or relative position by pressure variations within the process chamber during the build process” (claim 1 lines 7-9; claim 15 lines 6-9) and 
“the set level of the process chamber pressure is maintained at the set level such that constructional elements of the process chamber maintain a desired shape or desired relative position throughout the build process” (claim 1 lines 26-28; claim 15 lines 28-30) – 
of note, the Instant Specification discloses that – 
“with the known apparatuses for manufacturing a three-dimensional object by a layer-by-layer application and selective solidification of building material possessing a recirculating air filter device, it is disadvantageous that (partially abrupt) changes of the pressure in the process chamber result from the change of the flow resistance in the recirculating air filter device. As a consequence of the changes of the pressure in the process chamber, constructional elements of the apparatus can change their shape and/or relative position with respect to each other. The deforming constructional elements typically elastically deform at typically occurring pressure changes. Due to deformation of constructional elements, inaccuracy in the dimensions of the object to be manufactured, i.e. adverse effects on the dimensional accuracy of an object to be manufactured, as well as disturbances of the process of manufacturing an object occur” (¶ [0007], as published in US 20190039313 A1). 
The Examiner considers this disclosure as that the known apparatuses having a recirculating air filter device (i.e., prior art, for example, Scott, Sutcliffe, and Iskra) intrinsically have a disadvantage of deformation of constructional elements due to abrupt pressure changes in a process chamber, and the deformation of constructional elements would be improved without the abrupt pressure change. Modified Scott teaches that the pressure of the process chamber is maintained without abrupt pressure changes (Scott: ¶ [0039]; Sutcliffe: ¶ [0059];  Iskra: ¶ [0023]), and thus, it would be obvious that constructional element of the process chamber maintain a desired shape or desired position throughout the build process. 
Moreover, even though the Examiner does not consider the Applicant’s own disclosure (¶ [0007]) as prior art, modified Scott teaches a 3D printing apparatus/method based on a powder-based building material (Scott: claims 1, 15; Sutcliffe: ¶ [0002];  Iskra: claims 1, 23), which is the same type of building material as the disclosed invention (Instant Specification: ¶ [0001]; claim 5). When the same type of building material as the instant invention is used in modified Scott, the powder-based building material would be capable of maintaining a desired shape/position, since modified Scott teaches that the set level of the process chamber pressure being maintained (Scott: ¶ [0039]; Sutcliffe: ¶ [0059];  Iskra: ¶ [0023]).
Regarding claims 3 and 16, Scott teaches a recirculating air filter device (gas flow circuit in FIGURE 3) includes a first filter (610) and a second filter (620), and the second filter is a HEPA filter (¶ [0050]). Here, the recited limitation that a filter device is cleanable does not change the structure of a filter device. Moreover, as long as a filter device has a sort of sieves or meshes, the filter device is cleanable by a gas pressure shock such as a ticking by hands opposing a gas flow direction. Therefore, it is intrinsic that the second HEPA filter is cleanable by a gas pressure shock opposing the gas flow direction. 
Regarding claim 4, Scott teaches that the apparatus comprises a solidification device (a window in an upper wall of the chamber 220) for solidifying building material in the respective layer at positions in the build area which correspond to the cross-section of the object (300) comprising an irradiation device (a window in an upper wall of the chamber 220) for emitting laser radiation (255), and/or for emitting particle radiation to positions in the build area (235) which correspond to the cross-section of the object in the respective layer of the building material (¶ [0001], ¶ [0003]-¶ [0004], ¶ [0006], ¶ [0037]; FIGURE 2). Of note that, Scott also discloses that FIGURE 3, which illustrates an alternative configuration of gas transport systems, includes all the elements other than the gas flow circuit as described in FIGURE 2 (¶ [0049]). 
Regarding claim 5, Scott teaches that the apparatus comprises a recoating device (a powder spreading means 240) to apply the building material in powder form (a layer of powder 245) over the build area (the build surface 235) to provide a respective layer (¶ [0037]; FIGURE 2). Of note that, Scott also discloses that FIGURE 3, which illustrates an alternative configuration of gas transport systems, includes all the elements other than the gas flow circuit as described in FIGURE 2 (¶ [0049]). 
Regarding claim 6, modified Scott of teaches that the process chamber stabilization device comprises a gas supply adjustment device (Scott: inlet 660 connected to a gas valve and a cylinder of inert gas; Sutcliffe: a series of a valve, a controller, and a pressure transducer) for continuously varying an amount of gas streaming into the process chamber from the gas supply device per unit of time (Scott: ¶ [0019], ¶ [0027, ¶ [0051], FIGURE 3; Sutcliffe: ¶ [0055]: a supply of inert gas 211 that can be fed separately into each parallel line 212, 213, downstream of the filter assembly 200, 201 under the control of solenoid valves V-12, V-13, and a pressure controller I-7 and pressure transducer I-8 may control and measure the pressure of inert gas from the gas source 211; FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 7, modified Scott of teaches that the process chamber pressure stabilization device comprises a gas outlet adjustment device for varying an amount of gas streaming out of the apparatus through a gas outlet per unit of time (Scott: ¶ [0040]: through degassing valve 455 as shown in FIGURE 2; ¶ [0050]: through exhaust 655 as shown in FIGURE 3; of note, thus, it would be obvious to one of ordinary skill in the art to modify the exhaust 655 of FIGURE 3 to include a degassing valve 455 as show FIGURE 2 in order to control a flux of gas streaming out of the apparatus; Sutcliffe: ¶ [0055]: through valves V-10 and V-11 connected to vent 206; ¶ [0059]: through valve V-18 and pump E-1, or pressure transducer I-2 and valve V-17, connected to vent 143). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 8, Scott teaches that a single exhaust (600) leads out the chamber and a gas circuit passes through filters (610, 620) and the pump (650) can pump to the atmosphere via exhaust (655) and acts via the first valve (630) to degas the lower chamber (325) (¶ [0050], ¶ [0051]; FIGURE 3). Here the exhaust (600, 655), corresponding to a gas outlet, is mounted to the build chamber (320; large rectangular in bold having space 225 and 325) via first valve (630) and pump (650) (FIGURE 3). Also, Sutcliffe teaches that a gas outlet (vent 143 and gas exhaust 141; ¶ [0059], ¶ [0049]; FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 9, Scott teaches that exhaust (655) is arranged downstream of the filter device (610, 620) in a flow direction of the gas (¶ [0050]; FIGURE 3). 
Regarding claim 10, Scott teaches that the apparatus includes a first valve (630), a second valve (640), and a pump (650), and the pump can act on the circuit (¶ [0050]; FIGURE 3). Scott also teaches that second valve (640) allows the gas circuit to split into two parts (¶ [0053]; FIGURE 3). Scott or modified Scott, as applied to claim 1, teaches all the claimed limitations including the first and the second valves (i.e. a gas flow rate adjustment device) are associated with the gas flow circuit having a filter (i.e., the recirculating air filter device), but does not specifically teach that the valves have a variable flow resistance. 
Sutcliffe teaches the process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). The gas circuit includes many solenoid valves such as a pair of solenoid valves V-4, V-5; V-8, V-9 one in upstream and the other in downstream of the filter assembly (200, 201) which are controlled by a computer (130) (¶ [0054]; FIGURE 3). Here, the pair of solenoid valves V-4, V-5, V-8, and V-9 correspond to a gas flow adjustment. It would be obvious to one of ordinary skill in the art that a solenoid valve controlled by an electric signal has variable flow resistance. Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 11, modified Scott, as applied to claim 1 and 10, teaches that first valve (630) second valve (640) which correspond to the gas flow rate adjustment device, is arranged in downstream of the filters (610, 620) in a flow direction of the gas through the recirculating air filter (Scott: ¶ [0050]; FIGURE 3; Sutcliffe: valves downstream of the filter assembly 200 and 201 as shown in FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 13, modified Scott teaches all the claimed limitations that the apparatus comprises a control device varying an amount of gas streaming into the process chamber from the gas supply device per unit of time and/or an amount of gas streaming out of the apparatus per unit of time and/or a flow resistance of a gas flow rate adjustment device using the process pressure stabilization device such that set level of the process chamber pressure is maintained. Supporting citations are presented above in the paragraphs regarding claim 1, and further supported by the followings: 
Sutcliffe teaches the process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). The gas circuit includes many solenoid valves such as a pair of solenoid valves V-4, V-5; V-8, V-9 one upstream and one downstream of the filter assembly (200, 201) controlled by a computer (130) (¶ [0054]; FIGURE 3), solenoid valve V-19 which connects the source of inert gas (211) and the backfill inlet (145) (¶ [0058]), and solenoid valve V-18 which is connected to vent (143) and provides means for creating a low pressure or vacuum in the upper and lower chambers (120, 121) (¶ [0059]; FIGURE 3). Sutcliffe also teaches that a computer (130) controls modules of the additive manufacturing apparatus, and memory (132) stores a computer program that instructs the processing unit to carry out the method disclosed (¶ [0048]). Here, the underlying terms, solenoid valves (V-4, 5, 8, and 9), solenoid valve (V-19), and solenoid valve (V-18) correspond to a gas flow rate adjustment device, a gas supply adjustment device, and a gas outlet adjustment device, respectively, and the pressure stabilization device includes one or several of these elements.
Moreover, although Sutcliffe does not explicitly disclose that all the solenoid valves are controlled by a computer, Sutcliffe explicitly discloses that solenoid valves (V-4, 5, 8, and 9) are controlled by a computer (130) (¶ [0054]). Therefore, Sutcliffe teaches the apparatus comprises a control device (i.e., computer 130) configured to vary an amount of gas streaming into the process chamber from the gas supply device per unit of time (by solenoids V-19, V-5, V-9) and/or an amount of gas streaming out of the apparatus per unit of time (by solenoid V-18) and/or a flow resistance of a gas flow rate adjustment device (by solenoid valves V-4, 5, 8, and 9).
Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 14, modified Scott teaches that all the structural elements required for the process chamber pressure stabilization device as recited in claims 1 and 3, such as a controller, a pressure measuring device, a gas supply valve, a recirculating gas valve, etc. (as presented above the paragraphs of regarding claim 1), and further teach that a controlled atmosphere is maintained in the process chamber (Scott: claims 2, 5, ¶ [0019], ¶ [0026]-¶ [0027]; Sutcliffe: abstract, claim 11, ¶ [0012]). Although modified Scott does not explicitly teach the limitation “the process chamber pressure stabilization device varies the pressure in the process chamber within 10 seconds of the filter device being cleaned such that the pressure has substantially the same value as before the filter device is cleaned,” the apparatus of modified Scott would be inherently able to perform the functionally defined limitations. 
Here, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) (see MPEP 2114. I). 
Regarding claim 17, modified Scott teaches that the recirculating gas valve varies the amount of gas streaming out of the apparatus through a gas outlet per unit of time (Scott: valve 630, ¶ [0050], ¶ [0051]; FIGURE 3; Sutcliffe: solenoid valves V-10 and V-11 in conjunction with pairs of V-4, V-5; V-8, 9, respectively; ¶ [0055], ¶ [0054]; FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here.
Regarding claim 18, modified Scott teaches that the recirculating gas valve is associated has a variable flow resistance (Scott: valve 630, ¶ [0050], ¶ [0051]; FIGURE 3; Sutcliffe: solenoid valve pairs V-4, V-5; V-8, V-9, respectively; ¶ [0054]; FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 19, modified Scott teaches that the recirculating gas valve is arranged downstream of the filter device, in a flow direction of the gas (Scott: valve 630, ¶ [0050], ¶ [0051]; FIGURE 3; Sutcliffe: solenoid valves V-5 and V-9 downstream of filter assemblies 200 and 201, respectively; ¶ [0054]; FIGURE 3). Thus, modified Scott teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claims 20 and 22, modified Scott teaches all the claimed limitations as presented above in the paragraphs regarding claims 1 and 15.  Although modified Scott does not explicitly disclose that the set level of the process chamber pressure is not varied by more than +/- 5 mbar in the process chamber during operation of the apparatus (as recited in claim 20 lines 19-21, claim 22 lines 25-30), when a general condition of claims 20 and 22, “maintaining a set value of pressure,” is disclosed in modified Scott (Scott: ¶ [0039]; Sutcliffe: ¶ [0059]; Iskra: ¶ [0023] – for maintaining a constant pressure), it is not inventive to discover the optimum or workable ranges by routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05, II, Part A.
Regarding claim 21, Scott teaches that the recirculating gas circuit (gas flow circuit around the build chamber in FIGURE 3) further includes a filter device (filters 610 or 620) for filtering gas drawn from the process chamber before re-entering the process chamber (¶ [0050]; FIGURE 3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scott,  Sutcliffe, and Iskra as applied to claim 1 above, and further in view of Buller et al. (US 2018/0133956 A1, hereinafter Buller). 
Regarding claim 12, Sutcliffe teaches the process chambers (120, 121) includes gas nozzles (140,144), gas exhaust (141), backfill inlet (145) and further inlet (146), and gas exhaust (141) is connected to the filter assemblies (200, 201) via pressure transducer I-5 to complete the gas circuit (¶ [0051], ¶ [0052], ¶ [0057]; FIGURE 3). Sutcliffe also teaches that pressure transducer (I-5) monitors the pressure of the gas flow upstream of the T-junction that splits the gas circuit into parallel lines (¶ [0056]). Although the pressure of the gas flow upstream is the same as the pressure in the upper process chamber, Sutcliffe does not specifically teach the pressure transducer measuring the pressure of the upper process chamber is located in the upper process chamber. Therefore, modified Scott, as applied to claim 1 and further taught by Scott in the above, teaches all the claimed limitations but does not specifically teach that the apparatus comprises a pressure measuring device for measuring the pressure in the process chamber. 
Buller teaches methods, systems, apparatuses, and software that allow modeling of 3D objects with a reduced amount of design constraints (¶ [0007]). Buller also teaches that a sensor may detect the temperature and/or pressure of the atmosphere within an enclosure (e.g., a chamber) (¶ [0120]), and the pressure sensor may comprise piezometer (¶ [0121]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the apparatus of modified Scott to include a pressure sensor for measuring the pressure of the process chamber as taught by Sutcliffe, within the process chamber as taught by Buller, in order to obtain improved 3D printing apparatus with a reduced amount of design constraints (Buller: ¶ [0007]), carrying out the overall manufacturing process using a controller such as a computer (Sutcliffe; ¶ [0048]).

Response to Arguments
Applicant's arguments filed on 04/04/2022 have been fully considered, but they are not persuasive. 
	The Applicant argues (see pages 10-13 of Remarks) that there modified Scott does not teach or suggest all the claimed limitations of independent claims 1, 15, 20, and 22 as (1) modified Scott does not teach the amended limitations in claims 1 and 15, (2) Scott, Sutcliffe, and Iskra fail to address the problem solved by the invention, (3) modified Scott only teaches the configuration of the apparatus without the function of “maintaining a constant pressure,” and (4) modified Scott does not teach a specific level of pressure range for maintaining a set value of pressure, as recited in claims 20 and 22. 
	The Examiner respectfully disagrees with these arguments.
	Regarding argument (1), modified Scott teaches all the claimed limitations (see above the 103 rejection of claims 1 and 15). The instant specification discloses prior art (¶ [0007], as published), and the disclosure of prior art, in part, is integrated into the limitations of claims 1 and 15. Although it is not a problem, any teaching of the prior art disclosure can be considered as prior art. Moreover, modified Scott teaches the same type of building material (i.e., powder-based building material) as the instant invention, and thus, the building material would be capable of maintaining a desired shape/position, since modified Scott teaches that the set level of the process chamber pressure being maintained.
Furthermore, of note, in the alternative, modified Scott further in view of Davidson (US 20110233808 A) would teach all the claimed limitations as Davidson teaches that the (3D printing) method includes the step of maintaining ambient pressure within the build chamber to prevent flow of powder (i.e., constructional element of the process chamber as recited in the claims) through the build surface (Davidson: ¶ [0018]).
Regarding argument (2), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145 II. 
Regarding argument (3), the Examiner emphasizes that modified Scott teaches the configuration of the apparatus AND the function of “maintaining a constant pressure” (Scott: ¶ [0039]; Sutcliffe: ¶ [0059]; Iskra: ¶ [0023] – for maintaining a constant pressure). Also, of note, it is well a known method to maintain/control a chamber pressure (e.g., Buller: ¶ [0211]; Syassen (US 20140140882 A1): ¶ [0014]).  
Regarding argument (4), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05, II, Part A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726